DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
	 Applicant's election of claims 1-13 and 17-19 without traverse, in the reply filed on March 19, 2021, is acknowledged.
	The instant application having Application No. 16/371,945 has a total of 16 claims pending in the application; there are 2 independent claims and 14 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 04/01/2019 is acknowledged by the examiner and the cited reference has been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 1-13 and 17-19 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 1, line 11 discloses the phrase ‘the logical address’. There is insufficient antecedent basis for this limitation in the claim. ‘A logical address’ was not previously discloses. Correction is needed.
	As per claim 17, claimed limitation ‘the power supply to one or more among the memory modules …..’ is confusing. Correction is needed.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise et al. (US pub. 2014/0244960), hereinafter, “Ise”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Ise discloses a data processing system (computing device of fig. 1) comprising: a plurality of memory modules (segments 0-3 of fig. 8, as discloses in paragraph 0097) including a plurality of pages (see fig. 7); a controller (CPU 11) configured to control operations of the memory modules (see paragraph 0035); a power supply configured to provide the memory modules with a power (see paragraphs 0036 and 0037, which discloses the function of a power supply supplying power to the segments 0-3); and a selection component including a plurality of switches electrically connected to the plurality of memory modules, respectively, the selection component configured to selectively provide the power to a portion of the plurality of memory modules and to block the power to remaining memory modules in response to switch driving signals from the controller (see paragraphs 0036, 0118 and fig. 6, which disclose CPU 11, via respective switching functions of each segment, switching the power of each segment, individually, wherein some segments are on an active mode and some remaining segments are on a sleep mode), wherein the controller is configured to remap the logical address to a physical address of a page of a power-on memory module (see paragraph 0083) when (note, because of the word ‘when’, the claim function/language of ‘wherein the controller is configured to remap the logical address to a physical address of a page of a power-on memory module’ is a result of ‘a logical address information for accessing a page of a power-off memory module is inputted to the controller’) a logical address information for accessing a page of a power-off memory module is inputted to the controller. 

3.         As per claim 2, Ise discloses “The data processing system of claim 1” [See rejection to claim 1 above], wherein controller comprises: a module controller (CPU core 12) configured to generate storage signals, which classify the plurality of memory modules into the power-on memory modules and the power- off memory modules in response to a request, generate a preliminary control signal, which generates the switching driving signals in response to the storage signals, and  receive a verification signal for, which verifies the on/off states of the switches; a mapping component configured to set and update page address information using the verification signal; and a memory management component configured to remap the logical address to the physical address using the page address information (see paragraph 0027 and 0138). 

4.         As per claim 3, Ise discloses wherein the page address information comprises at least one of variables configured to represent the powered-on or powered-off state of the memory modules, page access information of the memory modules and a position of the page of the memory modules (see figs. 6 and 7).

5.         As per claim 4, Ise discloses wherein the module controller comprises: a storage circuit configured to store the storage signals; a detection circuit configured to generate the preliminary control signal; and a timer circuit configured to be selectively driven based on a timer drive signal which is provided from the memory management component (see fig. 13).

6.         As per claim 5, Ise discloses wherein numbers of the storage signals correspond to numbers of memory modules, and the storage signals have output levels for determining whether the power is applied to the respectively corresponding memory modules or not (see paragraph 0121). 

7.         As per claim 6, Ise discloses wherein the detection circuit is configured to generate a power information signal based on the verification signal for setting and updating the page address information of the mapping component (see paragraphs 0121 and 0138).

8.         As per claim 7, Ise discloses wherein the timer circuit is reset in response to the page access information of a specific memory module, the timer circuit determines a memory operation of the specific memory module is completed when the page access information of the specific memory module is not changed in a set time, and the timer circuit outputs a power control signal to the storage circuit to change an output level of the storage signal for blocking the power to the specific memory module (see paragraph 0136). 

9.         As per claim 8, Ise discloses wherein the mapping component comprises mapping tables corresponding to the memory modules, each of the mapping tables is divided into a plurality of pages, and a page address configured to designate the page is represented by variables indicating a page in the mapping component, the memory module, a page in the memory module, a data storage state and a powered-on or powered-off state of the memory module (see paragraphs 0083 and 0085 and fig. 6).

10.         As per claim 9, Ise discloses wherein the memory management component comprises: a memory check circuit configured to count numbers of available pages in the powered-on memory modules using the page address information and output a warning signal when a ratio of the available pages with respect to total pages in the powered-on memory modules is no more than a critical value; a management circuit configured to receive the warning signal and output a control signal in response to the warning signal to change output levels of the storage signals; and an address conversion circuit configured to output physical address in accordance with the page address information from the mapping component and the logical address (see fig. 7 and paragraph 0095).

11.         As per claim 10, Ise discloses wherein the memory check circuit counts the numbers of available pages base on the variable for representing the page access information by periodically receiving the page address information (see paragraph 0136).

12.         As per claim 11, Ise discloses wherein the storage circuit enables all of the storage signals in response to the control signal (see fig. 13).

13.         As per claim 12, Ise discloses wherein the memory check circuit comprises a detector configured to detect changes of the page access information of the page address information (see paragraph 0136).

claim 13, Ise discloses wherein the controller further comprises a power controller configured to generate the switching driving signals in response to the preliminary control signal (see paragraphs 0036, 0118 and fig. 6,.  

15.         As per claim 17, Ise discloses a memory system (computing device of fig. 1) comprising: memory modules (segments 0-3 of fig. 8, as discloses in paragraph 0097); a power supply configured to provide a power (see paragraphs 0036 and 0037, which discloses the function of a power supply supplying power to the segments 0-3); and a controller (CPU 11) configured to selectively couple the power supply to the respective memory modules (see paragraph 0035), wherein the controller couples, when the system is powered on, the power supply to one or more among the memory modules while keeping the power supply and remaining memory modules decoupled (see paragraphs 0036, 0118 and fig. 6, which disclose CPU 11, via respective switching functions of each segment, switching the power of each segment, individually, wherein some segments are on an active mode and some remaining segments are on a sleep mode), and wherein the controller couples, when the usage rate of the coupled memory modules exceeds a threshold, the power supply to the decoupled memory modules (see paragraph 0061). 

16.         As per claim 18, Ise discloses wherein the controller decouples, when a coupled memory module is idle among the coupled memory modules, the idle memory module from the power supply (see paragraph 0036 and fig. 6).

claim 19, Ise discloses wherein when an address for accessing a memory module decoupled to the power supply, the controller is configured to remap the address to an address of a memory module coupled to the power supply (see paragraph 0118).   

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches an address translating system including a plurality of memory modules, a plurality of switches corresponding to each of the memory modules, and a power supply connected with the switches to provide the memory modules with a power: US Pub. 2017/0097794 (Jung).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-13 and 17-19 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES



Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181